       Case 2:19-cr-00448-DLR Document 39 Filed 03/27/20 Page 1 of 3



 1
     Tracee Plowell, Assistant Chief (N.Y. Attorney Registration #2994457)
 2   Tracee.Plowell@usdoj.gov
     Michelle Pascucci, Trial Attorney (Mass. Board of Bar Overseers #690889)
 3
     Michelle.Pascucci@usdoj.gov
 4   Fraud Section, Criminal Division
     U.S. Department of Justice
 5   1400 New York Avenue NW
     Washington, DC 20005
 6
     202-616-1668 (Plowell) / 202-307-2208 (Pascucci)
 7
     Attorneys for the United States
 8
 9                         IN THE UNITED STATES DISTRICT COURT
10                               FOR THE DISTRICT OF ARIZONA
11
     United States of America                         Case No. CR-19-00448-PHX-DLR-2
12
     vs.                                                JOINT MOTION TO CONTINUE
13                                                             DEADLINES
14
     James B. Panther, Jr.,
15   a/k/a “James Suqui”               and   “James
     Suquilanda,” and
16
17           Defendant.
18
19          The undersigned parties, by their respective attorneys, hereby submit this Motion to
20 Continue Deadlines and accompanying proposed order for the Court’s consideration. At
21 the status conference held on March 16, 2020, the Court continued the deadlines for the
22 Government’s production of Jencks material and motions in limine to April 27, 2020. In
23 addition, the Court reset the date of the final pretrial conference to May 11, 2020. Based
24 on these revised deadlines, the parties request that the Court continue the following
25 deadlines:
26      1. Defendant’s Production of Rule 26.2 material, if any: May 4, 2020
27      2. Proposed jury questionnaires, if any:                     May 4, 2020
28      3. Proposed voir dire questions:                             May 4, 2020
       Case 2:19-cr-00448-DLR Document 39 Filed 03/27/20 Page 2 of 3




 1      4. Submission of joint statement of case:                  May 4, 2020
 2      5. Joint proposed jury instructions:                       May 4, 2020
 3      6. Joint proposed verdict form:                            May 4, 2020
 4      7. Responses to motions in limine:                         May 4, 2020
 5      8. Hearing on motions in limine:                           TBD
 6      9. Disclosure of summary charts:                           May 8, 2020
 7      10. Disclosure of final exhibit and witness lists:         May 8, 2020
 8
 9
10   Respectfully submitted,
11
12   FOR PLAINTIFF                                     FOR DEFENDANT
     UNITED STATES OF AMERICA                          JAMES B. PANTHER, JR.
13
14
15
16   By:   s/Tracee Plowell                            By:   s/Dennis Burke______
           Tracee Plowell, Assistant Chief                   Dennis Burke, Esq.
17
           Michelle Pascucci, Trial Attorney                 Mark Kokanovitch, Esq.
18
19
20
21
22
23
24
25
26
27
28
                                                 -2-
       Case 2:19-cr-00448-DLR Document 39 Filed 03/27/20 Page 3 of 3




 1                                CERTIFICATE OF SERVICE

 2           I HEREBY CERTIFY that, on March 27, 2020, I electronically filed the foregoing
     document with the Clerk of the Court using CM/ECF, which will send notification to counsel of
 3   record.
 4
 5                                             Respectfully submitted,

 6                                      BY:    /s/ Tracee Plowell
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -3-
